Citation Nr: 0926827	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  02-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for a right hip 
disorder to include as secondary to a bilateral knee 
disorder.

4.  Entitlement to service connection for a left hip disorder 
to include as secondary to a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from October 1942 to 
February 1943.

This mater comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muscogee, Oklahoma that denied service connection for claimed 
disorders of the left and right hips.  The same rating 
decision denied a petition to reopen previously-denied claims 
for service connection for arthritis of the left and right 
knees.

In September 2003 the Veteran testified before the 
undersigned Veterans Law Judge in a hearing at the RO.  
During that hearing he submitted additional evidence in the 
form of private medical records for inclusion in the file, 
with a waiver of initial RO jurisdiction.  The Board has 
accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.

The Board issued a decision in March 2004 that reopened the 
previously-denied claims for service connection for arthritis 
of the left and right knees.  The Board's action remanded the 
four issues on appeal for further development.

In February 2006 the Board once again remanded the claims on 
appeal to the RO for further development.  The file has now 
been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Osteoarthritis of the knees became manifest many years 
after discharge from service.

2.  There is no competent medical opinion of record showing 
the Veteran has disorders of the bilateral hips or bilateral 
knees due to or aggravated by military service.

3.  The Veteran does not have a service-connected disability 
of the knees on which service connection for a secondary 
disorder can be based.


CONCLUSIONS OF LAW

1.  The Veteran does not have arthritis of the right knee 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  The Veteran does not have arthritis of the left knee that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

3.  The Veteran does not have a disorder of the right hip 
that was incurred in or aggravated by active service or by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.310(a) (2006); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 
(2008).

4.  The Veteran does not have a disorder of the left hip that 
was incurred in or aggravated by active service or by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.310(a) (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In March 2001 the RO sent a letter to the Veteran advising 
him that to establish entitlement to service connection for a 
disability the evidence must show an injury or disease in 
service, a current disability as shown by medical evidence, 
and a relationship between the disability and an injury, 
disease or event in service.  The Veteran had an opportunity 
to respond prior to issuance of rating decision in January 
2002.  

During the course of the appeal the Veteran received 
additional duty-to-assist letters in July 2003, July 2004 and 
April 2006 advising him of evidence received in support of 
his claim, evidence needed, and the respective duties of VA 
and the claimant in obtaining evidence.  The Board 
accordingly finds the Veteran has received sufficient notice 
of the information and evidence needed to support his claims 
on appeal and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds the letters above satisfied the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO gave the Veteran notice of what was required to 
substantiate the claims on appeal, and the Veteran was 
afforded ample opportunity to submit such information and/or 
evidence before the RO readjudicated the case in May 2009.

At no point during the course of this appeal has the Veteran 
or his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in service connection 
cases the claimant must be informed how VA establishes the 
disability rating and effective date.  This was accomplished 
in the April 2006 letter cited above.  

There is also no indication whatsoever that any additional 
action is needed to comply with the duty to assist the 
Veteran in connection with the claims on appeal.  

The Veteran's service treatment record (STR) is not in the 
claims file and is presumed to have been destroyed in a fire 
at the National Personnel Records Center (NPRC).  If service 
records are presumed to have been destroyed while in 
government custody, VA's duty to assist is heightened and 
includes an obligation to search for other forms of records 
that support the claimant's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).  In this case, the RO has searched for other forms of 
records, including research requests to the National Archives 
and Records Agency (NARA) and the U.S. Army Surgeon General's 
Office (SGO).

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there is any 
existing medical or non-medical evidence that should be 
obtained before the appeal is adjudicated.  

The Veteran afforded a hearing before the Board during which 
he presented oral argument in support of his claim, as well 
as documents for inclusion in the record.  The Veteran was 
afforded appropriate VA medical examination in conjunction 
with his original claim for service connection for a knee 
disorder.  The Veteran has not been afforded a VA medical 
examination in conjunction with his claim for a hip disorder, 
but he has not presented a prima facie case of service 
connection for such a disability and remand for medical 
examination is not warranted at this point.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds the Veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims herein decided.  

II.  Analysis

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

Alternatively, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet App. 439 (1995).  To prevail on the issue of secondary 
service causation, the record must show (1) evidence of a 
current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection for Left and Right Knee Disorders

The Veteran contends he injured his knees during service with 
the Civilian Conservation Corps (CCC) in 1939.  He was 
subsequently drafted into the Army, but his preexisting knee 
disorder was aggravated by military service and he was 
discharged after three months of active duty due to knee 
disability.  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that 
(1) the condition existed prior to service, and (2) the 
condition was not aggravated by service.  The claimant is not 
required to show that the condition increased in severity in 
service before VA's duty under the second prong of the 
rebuttal standard attaches.  VAOPGCPREC 003-03 (July 16, 
2003).

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Only such conditions as are recorded in physical examination 
reports are to be considered as "noted."  The veteran's 
reported history of the pre-service existence of a disease or 
injury does not constitute notation of such disease or 
injury, but is considered with all other evidence in 
determining if the disease or injury pre-existed service.  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In this case, the Veteran's STR are not on file and are 
believed to have been destroyed by fire.  There is 
accordingly no induction physical examination report by which 
to demonstrate by clear and unmistakable evidence that the 
Veteran had a knee disorder that preexisted service.  The 
Veteran was discharged under the provisions of Army 
Regulation (AR) 615-360 (1943), which pertains to discharge 
of enlisted personnel in general; discharge for preexisting 
condition was performed under the provisions of AR 600-450-
10, so the authority cited on this Veteran's discharge does 
not point to a preexisting condition. 
 
The Veteran asserts he had a knee disorder prior to service, 
and as a layperson he is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, a layperson's account does not constitute 
the type of evidence that would serve as the basis for a 
finding that a condition preexisted service.  Paulson, 7 Vet. 
App. 466.

The file contains conflicting objective evidence regarding 
the presence of a preexisting condition.  

A letter from Dr. JPG, dated in April 1978, states the 
Veteran currently had chronic disease of the knee joints; the 
condition was present when the Veteran was drafted into the 
service but due the condition he was discharged after three 
months.  There is no explanation as to how Dr. JPG obtained 
this information or how he arrived at his conclusion.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

Conversely, a statement from the Veteran's brother, dated in 
March 2002, asserts the Veteran did not have any knee trouble 
until he went into service.  "A layperson can certainly 
provide an eyewitness account of a veteran's visible 
symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board finds the statement from the Veteran's 
brother to be competent and probative to show the Veteran did 
not have a knee disorder prior to active service.

The Board accordingly finds the record does not contain clear 
and unmistakable evidence the Veteran had a knee disability 
prior to service.  Accordingly the presumption of soundness 
is not rebutted and the presumption of aggravation does not 
apply. 

The Board therefore turns its attention to direct service 
connection.

The few service personnel records available to the Board show 
the Veteran was discharged after 3 months and 9 days of 
service.  At time of discharge his physical condition was 
"good" and his character was "excellent."  The Veteran was 
discharged from service directly from the O'Reilly General 
Hospital in Springfield, Missouri, but there is no indication 
whatsoever on the discharge documents why the Veteran was 
discharged after just three months of active service.  As 
noted above, the Veteran was discharged under authority of AR 
615-360, while discharge for a medical disability was 
performed under authority of AR 600-450.  Accordingly, the 
authority cited on this Veteran's discharge does not point to 
a medical discharge.

A U.S. Army Surgeon General's Office (SGO) Hospitalization 
File, obtained by the National Archives and Records 
Administration (NARA), documents the Veteran was treated in 
1943 under diagnostic codes 452 and 9225.  The RO made 
multiple attempts to obtain clarification from the current 
SGO regarding the meaning of those codes, without success.  

The Veteran had a VA examination in May 1978 in support of 
his original claim for service connection for a bilateral 
knee disorder.  The Veteran reported he had been in service 
for three months and was released from service because of his 
knees.  X-rays of the knees revealed degenerative changes and 
osteochondromatosis.  The examiner provided no opinion 
regarding the etiology of the knee disorder.

Records from the Orthopaedic and Reconstructive Center show 
arthroscopy of the right knee in March 1997 to correct 
synovitis of the knee with patellofemoral chondromalacia, 
loose bodies and torn medial meniscus.  In his reported 
history of the injury, the Veteran stated that when he was 15 
he had fallen on the porch and fallen while running.

Treatment notes from Tri-Cities Family Medicine Clinic dated 
in December 2000 to June 2001 show treatment for right and 
left knee pain, identified as costochondritis.  Of interest, 
the Veteran narrated a history of hand-to-hand fighting 
against the Japanese in the Aleutian Islands and having been 
injured in Southern France, although as noted above the 
Veteran was actually discharged after three months of active 
service and never completed basic training.

A letter from the Veteran's brother dated in March 2002 
asserts the Veteran had no knee trouble until he went into 
the Army.  After he was discharged the Veteran had a lot of 
walking due to his knees, and to this day had a lot of 
trouble getting around.

The Veteran testified before the Board in September 2003 that 
during basic training he was participating in calisthenics 
when his knees buckled; he was sent back to barracks and 
eventually checked himself into the military hospital.  Prior 
to service at age 15 he injured his knee, once falling off a 
porch and once while running, but neither of those was a 
serious injury.  The Veteran made many attempts to enlist in 
service after Pearl Harbor but was rejected; then he was 
drafted in to the Army.  After he was injured he was 
hospitalized first at Shepherd Field, Texas and thereafter at 
O'Reilly General Hospital, Missouri.  While hospitalized in 
Missouri he was called in to see a Colonel, who told the 
Veteran he was unfit for active service and would be 
discharged if he agreed to go to work in an aircraft factory, 
as the Veteran had prior aircraft experience and aircraft 
manufacture was a critical industry.  The Veteran agreed, and 
became an aircraft mechanic in the civil service. 

On review of the evidence above, the Veteran has demonstrated 
a current diagnosed disability of the knees.  However, a 
veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).   In this case, there is no 
competent and credible evidence showing a relationship 
between the current disorder and military service.

Service connection may be awarded for osteoarthritis that 
becomes manifest to a compensable degree within the first 
year after discharge from service, even if it is not shown to 
have been present prior to discharge from service.  38 C.F.R. 
§§ 3.307, 3.309.  However, the Veteran is not shown to have 
had arthritis of the knees to any degree during the first 
year after discharge from service, so the presumption does 
not apply.

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).

The evidence in this case does not show chronic symptoms 
since discharge from service.  As noted above, a March 2002 
letter from the Veteran's brother asserts that after 
discharge from the Army the Veteran had a lot of trouble due 
to his knees and that to this day had a lot of trouble 
getting around, but "after discharge from the Army" does 
not show on its face that symptoms were present at the time 
of discharge and continuous thereafter.  

Also as noted above, an April 1978 letter from Dr. JPG states 
the Veteran's current knee disability was present when he was 
drafted into the service.  There is no explanation as to how 
Dr. JPG obtained this information or how he arrived at his 
conclusion.  To the degree that Dr. JPG relied on the 
Veteran's self-reported history,  a mere transcription of lay 
history, unenhanced by any additional medical comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).

However, the Board cannot discount medical opinion solely 
because it is based on history provided by the veteran 
without also evaluating the credibility and weight of the 
history upon which the opinion is predicated.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  The Board must 
accordingly consider the credibility of the Veteran's account 
of injury during service and chronic symptoms since discharge 
from service.

Where service medical records were destroyed, the veteran is 
competent to report about factual matters about which he had 
firsthand knowledge, including experiencing pain during 
service, reporting to sick call, and undergoing treatment.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds the Veteran's account of his 
medical history (injury in service, discharge for medical 
reasons and subsequent chronic disability) is not credible.  
The only document relating to the Veteran's physical 
condition at the time of his discharge from service 
characterizes the condition as "good," which is 
inconsistent with discharge due to a medical disability.  
Also, the Veteran's account to Tri-Cities Family Medicine 
Clinic of combat in the Aleutian Islands and Southern France 
affirmatively shows him to be an unreliable historian.

Finally, the Board notes there is no documentation of any 
knee complaint until 1978, more than 30 years after discharge 
from service.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Based on the evidence and analysis above the Board finds the 
criteria for service connection for left and right knee 
disorders are not met.  Accordingly the claim must be denied. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

There is a heightened obligation to explain findings and to 
carefully consider the benefit-of-the-doubt rule in cases 
where records are presumed destroyed while in custody of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Case 
law does not establish a higher benefit-of-the-doubt 
standard, but rather heightens the duty of the Board to 
consider the benefit-of-the-doubt rule, to assist the 
claimant in developing his claim, and to explain its decision 
when the service medical records have been destroyed.  Ussery 
v. Brown, 8 Vet. App. 64 (1995).

The Board has accordingly carefully considered the benefit-
of-the-doubt rule.  However, the evidence in this case 
preponderates against the claim and that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 49, 53-56 (1990).  

Service Connection for Left and Right Hip Disorders

The Veteran contends he has left and right hip disorders 
caused by altered gait resulting from his bilateral knee 
disorder.

Records from Tri-Cities Family Medicine Clinic dated in June 
2001 show complaint of pain in the left knee and hips, but 
there is no clinical comment regarding an observed hip 
disorder.  Otherwise, there is no medical evidence of record 
addressing any hip complaints.

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Existence of current disability 
must be shown by competent medical evidence.  Degmetich v. 
Brown, 104 F.3d 1328, 1032 (Fed. Cir. 1997).  "Current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).

In this case there is no current diagnosed hip disorder on 
which a claim for service connection can be based on either a 
primary or secondary basis.  Further, there is no medical 
evidence of a left or right hip disorder at any time during 
the pendency of the claim; see McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).

Finally, the Veteran does not have a service-connected knee 
disability on which a claim for secondary service connection 
can be based.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  The Board has 
accordingly considered the lay evidence offered by the 
Veteran, in the form of his correspondence to VA and his 
testimony before the Board.  

The Veteran's claim shows his belief that he has a bilateral 
knee disorder that should be service connected, and also 
believes he has a bilateral hip disorder secondary to the 
claimed bilateral knee disorder.  However, whether the 
Veteran has a diagnosed hip disorder, and the etiology of 
such disorder, is a medical question that the Veteran, as a 
lay person, is not competent to answer.  See Routen v. Brown, 
10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 
142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu, 2 Vet. App. 492.

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, there is no 
competent medical evidence showing any relationship between 
the claimed hip disorder and military service, or between the 
claimed hip disorder and the bilateral knee disorder (which 
is, in any case, not a service-connected disability).  The 
Board accordingly concludes the criteria for service 
connection are not met on either a direct or secondary basis.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
the evidence preponderates against the claim and that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for arthritis of the right knee is denied.

Service connection for arthritis of the left knee is denied.

Service connection for a right hip disorder, to include as 
secondary to a bilateral knee disorder, is denied.

Service connection for a left hip disorder, to include as 
secondary to a bilateral knee disorder, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


